Citation Nr: 1506374	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent prior to June 12, 2014, and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine (previously rated as low back strain).

2.  Entitlement to a separate rating for neurological manifestations of service-connected low back disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to January 1973. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a Board hearing in December 2013; a copy of that transcript is of record. 

In an April 2014 decision, the Board denied entitlement to service connection for peripheral neuropathy and remanded the remaining claims for further development.  

In an August 2014 rating decision, the RO granted a 40 percent disability rating for degenerative disc disease of the lumbar spine (previously rated as low back strain) effective June 12, 2014.   As this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The record reflects that the Veteran filed VA Form 9 on the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the denial of which was continued in a November 2014 statement of the case.  These issues have not been certified to the Board.  While the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue (see 38 C.F.R. § 19.35 (2014)), there is no indication from the record that the RO has addressed the filing.  See VACOLS.  Accordingly, no action on the part of the Board on these issues is appropriate at this time.


This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records that are duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to a separate rating for neurological manifestations of service-connected low back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back disability has been manifested by forward flexion to 30 degrees; there is no evidence of ankylosis, or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to June 12, 2014, the criteria for an increased evaluation of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

2.  Since June 12, 2014, the criteria for an evaluation in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his claims was satisfied by way of a letter dated October 2010.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's Social Security Administration (SSA) records and post-service VA treatment and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in October 2010 and June 2014.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's low back disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in December 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here the undersigned specifically noted the issues on appeal, why the Veteran's claim was previously denied and what the Veteran needed to prove in order to substantiate his claims.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the April 2014 remand directives, which included obtaining outstanding VA treatment records and affording the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's service-connected low back disability was initially rated under 5010-5237 as a lumbosacral strain.  Currently, the Veteran's low back disability is rated under 38 C.F.R. § 4.71a, DC 5242 for degenerative arthritis of the spine.  Under the general rating formula for diseases and injuries of the spine a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Analysis

The Veteran contends that his service-connected low back disability is more severe than reflected in his current disability rating.  

VA treatment records dated April 2009 to January 2013 show that the Veteran reported chronic back pain and reported that he was having trouble sleeping due to his low back pain.  The Veteran reported that his pain is aggravated with standing lifting and bending.  He reported that he was still able to ascend and descend stairs.  The Veteran denied a history of trips and falls.  He also denied a change in bowel or bladder patterns.  A June 2009 VA treatment record shows that on physical examination there was no tenderness to palpation to the lumbar spine or lumbar facets.  The examiner noted that the Veteran was able to walk on his heels and toes and perform single-leg squats as well as double leg squats.  Flexion was 75 to degrees and back extension was to 15 degrees with no pain.  A July 2011 treatment record shows that on physical examination, the examiner noted that there was a small area of discoloration but the examiner was not certain whether or not it actually represented a bruise.  

In an October 2010 statement the Veteran reported that he had a bruise on his back directly above the injury area and the size of the bruise increases in direct proportion to the pain in his back.  

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that he had ongoing pain in his lower back area that radiates down to the buttocks with numbness and tingling in both feet.  The Veteran denied any bowel or bladder function impairments, incontinence, and incapacitating episodes.  The Veteran denied weakness and reported that flare-ups of pain occur with cold weather, gardening, repetitive bending and cutting the lawn.  The Veteran reported that he can walk a fourth of a mile, sit for 10 to 15 minutes, stand in one place for five minutes, and stand for 20 to 30 minutes if he is able to move around and shift his weight.  The Veteran reported that he uses a transcutaneous electrical nerve stimulation (TENS) unit and takes pain medication.  The Veteran reported that he uses a back brace if he is mowing the lawn or for prolonged walking.  The Veteran reported that he is independent with his own personal care, bathing, dressing, and toileting.  

On physical examination there was mild tenderness to palpation over the paraspinal area.  Forward flexion was to 70 degrees, extension was to 15 degrees, right and left flexion was to 15 degrees, and right and left lateral rotation was to 15 degrees.  The examiner noted that there was pain throughout each range of motion.  The examiner also noted that with three repetitions there was no further change in the range of motion secondary to pain, fatigue, weakness or lack of endurance.  The examiner noted that the Veteran was able to walk on his heels and toes.  The Veteran appeared to have normal lower extremity strength and tone.  There was no muscle atrophy noted.  X-rays revealed degenerative changes of the L1-L2.  A magnetic resonance imaging (MRI) revealed degenerative disc disease of the L1-L2 and degenerative disc disease of the L5-S1.  

In a July 2011 statement the Veteran asserted that the October 2010 examiner made several false statements in her report including that he denied weakness.  He asserted that the VA examiner's report regarding flare-ups connotes that the pain only occurs under those conditions when it is in fact there all the time.  He reported that he is under more treatment than TENS and physical therapy, including being under the care of VA physicians for many years, pain medication, diet and exercise.  He also asserted that the VA examiner's notation that the Veteran could walk on his heels and toes was a lie because when he attempted he almost fell over.  The Veteran also asserted that he has developed tinnitus from pain medication, is overweight because he cannot exercise, his sex life is non-existent, and he is down most of the time.  

On his February 2013 VA Form 9 the Veteran again reported worsening low back symptoms.  He reported that at the VA examination that he was only able to flex to 70 degrees through "raw grit and severe pain".  He also again asserted that the VA examiner was lying about the heel toe walking.  

In a November 2013 statement the Veteran reported that he uses a TENS unit to relieve the pain and a back brace to perform the simplest of daily life functions.  The Veteran reported that he cannot sit or stand for more than a few minutes due to numbness in his legs.  The Veteran reported that the pain is so severe that he uses sleep medication for a reasonable night's sleep.  The Veteran reported that he has to constantly shift positions to relieve the pain.  The Veteran also asserted that his primary care doctor told him that bed rest is never prescribed for chronic low back pain and the standards are contrary to good medical practice.  

At the December 2013 Board hearing, the Veteran again asserted that he receives SSA for his low back disability, was barely able to rise up on his toes, and completed range of motion testing with severe pain.  The Veteran's wife testified that the Veteran's low back disability was causing intimacy problems and financial problems.  

VA treatment records dated January 2013 to May 2014 show that the Veteran reported chronic back pain.  

The Veteran was afforded another VA examination in June 2014.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine.  The examiner noted that the Veteran's original lumbar strain had progressed to degenerative disc disease.   The Veteran reported ongoing back pain and that he sometimes sleeps with a TENS unit on.  The Veteran reported that he wears a lumbar brace daily and uses a cane for ambulation outside the house.  The examiner noted that the Veteran had been treated conservatively.  The examiner also noted that the severely limited range of motion below was out of proportion to objective clinical evidence.  The examiner noted that the Veteran reported pain on slight movement without objective clinical findings of pain.  The examiner also noted that during the interview the Veteran asked to alternate between standing and sitting because continuous sitting more than five minutes caused pain.  The Veteran reported that during flare-ups "it gets so bad that he can hardly breathe, I almost went into the ER a couple of months of go".  The Veteran reported he has not had any emergency room visits in the prior 12 months and has not fallen.  The Veteran also denied a period of total incapacitating episodes in the prior 12 months.   

On physical examination forward flexion was to 30 degrees, extension was to 5 degrees, right and left lateral flexion was to 20 degrees, and right and left lateral rotation was to 20 degrees, all with no evidence of painful motion.  On repetitive testing range of motion was to 30 degrees, extension was to 5 degrees, right and left lateral flexion was to 20 degrees, and right and left lateral rotation was to 20 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion following repetitive testing.  The examiner did note that the Veteran had functional loss and/or functional impairment due to disturbance of locomotion, interference with sitting, standing, and/or weight bearing, and lack of endurance.  The Veteran did not have localized tenderness or pain to palpation.  He did not have muscle spasms or guarding.  The Veteran's muscle strength was normal and he did not have muscle atrophy.  His deep tendon reflexes and sensory examination were normal.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities of the spine related to his low back disability and did not have intervertebral disc syndrome or incapacitating episodes.  The examiner noted that the Veteran had thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner also noted that pain, weakness, fatigability, or incoordination can significantly limit functional ability either during flare-ups, or when the joint(s) is used repeatedly over a period of time.  However, the examiner concluded that it is not possible without resorting to mere speculation to estimate either loss of ROM or describe loss of function because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

The Board finds that the complained of symptoms prior to June 12, 2014, and since June 12, 2014 are relatively the same.  The objective findings prior to June 12, 2014 and since June 12, 2014 are relatively the same except on VA examination in October 2010, the Veteran demonstrated 70 degrees of flexion motion, and on VA examination in 2014, the Veteran demonstrated 30 degrees of flexion motion.  In October 2010, however, the examiner noted that the Veteran had pain throughout the range of motion and the Veteran contends that he was only able to perform 70 degrees of flexion through "raw grit and severe pain."  In June 2014, the examiner maintained that the severely limited range of motion was out of proportion to the objective clinical evidence but the examiner did not indicate to what degree.  The AMC assigned a 40 percent rating based on the June 2014 VA examination findings.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds no persuasive demonstrative evidence to distinguish between the two periods.  Accordingly, the Board finds that the Veteran is entitled to a 40 percent rating for the entire appeal period. 

The Board, however, finds that the evidence of record is against a rating in excess of 40 percent for the entire appeal period.  The June 2014 examiner noted that there was no ankylosis, as required for the next higher rating.  The Board has also taken into consideration the provisions under Deluca.  The Board notes that the Veteran was limited by disturbance of locomotion, interference with sitting, standing and/or weight bearing, and lack of endurance.  However, as noted above, the June 2014 VA examiner found that after repetitive use, the Veteran was not additionally limited by fatigue, weakness, or lack of endurance and incoordination.  Additionally, during range of motion testing, the examiner noted that there was no objective evidence of painful motion.  Furthermore, there was no credible evidence of further loss of motion due to functional loss on flare-ups related to the Veteran's thoracolumbar spine disability.  The June 2014 VA examiner concluded that it is not possible without resorting to mere speculation to estimate either loss of ROM or describe loss of function because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The Board finds that the VA examiner's opinion complies with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiner has clearly articulated why it is not feasible for him to portray any additional functional impairment the Veteran experiences during flare-ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  

The Board has considered whether a higher evaluation may be warranted due to incapacitating episodes associated with intervertebral disc syndrome.  However, the VA examiners found that the Veteran does not have IVDS.  Furthermore, the record does not reflect that any physician prescribed bed rest during this period.  

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of the low back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

For the foregoing reasons, the Board finds that the Veteran is entitled to a 40 percent rating for the entire appeal period but no higher. 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective lay complaints.  The Veteran primarily complains of low back pain that is exacerbated with activity such as lifting and bending and sustained activity such as sitting and standing for prolonged periods.  The Board finds that the Veteran has not described any exceptional or unusual features of his low back disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An increased evaluation for degenerative disc disease of the lumbar spine (previously rated as low back strain) of 40 percent prior to June 12, 2014, is granted subject to the laws and regulations governing monetary awards.

An increased evaluation for degenerative disc disease of the lumbar spine (previously rated as low back strain) in excess of 40 percent, since June 12, 2014, is denied.


REMAND

The Board notes that Note 1 of 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The June 2014 VA examiner noted that the Veteran had mild radicular pain and symptoms of the lower extremities.  This suggests that the Veteran has neurological impairment of the legs due to his low back disability which is contrary to the October 2010 VA examiner's finding that a July 2009 electromyography (EMG) revealed bilateral idiopathic peripheral neuropathy that was less likely than not caused by the Veteran's lumbar spine condition and that there was no evidence of motor lumbar radiculopathy on the left, contrary to the nerve conduction study that was done in September 2009 that revealed evidence of peripheral neuropathy but no lumbar radiculopathy, and contrary to the April 2011 VA examiner's opinion.  Therefore, the Board finds that a remand is necessary for clarification of the recent findings.

Additionally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issue of whether the Veteran is entitled to a separate disability rating for radiculopathy being remanded herein and the disposition of the TDIU claim must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the June 2014 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below.  

In Section 12, in response to the question of whether the Veteran has radicular pain or any other signs or symptoms due to radiculopathy, the examiner answered "Yes" which suggests that the Veteran has neurological impairment (radiculopathy) of the legs due to the service connected low back disability.  The examiner is asked to reconcile this 2014 finding with the earlier July 2009 electromyography, September 2009 nerve conduction study, and April 2011 VA opinion.  Then, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the neurological findings shown on VA examination are attributable to the Veteran's service connected low back disability. 


2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


